Citation Nr: 1221352	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  03-25 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In February 2010, the Board remanded the matter for additional evidentiary development.  The claim has returned to the Board for additional appellate consideration.

In February 2010, the Board also remanded the issue of entitlement to service connection for bilateral knee disability.  The record reflects that following the requested development, the Appeals Management Center (AMC) granted service connection for bilateral knee disability in a May 2011 rating decision.  As the full benefits sought on appeal have been granted, the issues are no longer before the Board and will not be addressed herein.



FINDING OF FACT

1.  Hypertension is not shown in service or for many years thereafter.

2.  The Veteran's hypertension is not due to disease or injury in service.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her representative has demonstrated any prejudicial or harmful error in VCAA notice, and the Board has identified none. 

In September 2001 and June 2009, VA sent the Veteran letters informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letters informed the Veteran that VA would assist her in obtaining evidence necessary to support her claim such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).   She was also provided with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought per Dingess.

It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records.  VA examinations and an opinion with respect to the issue on appeal were obtained in May 2002 and July 2010.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinion obtained in this case are adequate, as they are based on detailed and thorough physical examinations and the examiners also provided well-supported rationales for the stated conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  


II. Applicable Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III. Legal Analysis

The appellant seeks service connection for hypertension.  Post-service VA examination reports show diagnoses of hypertension.  In order to establish service connection on a presumptive basis, the Veteran's hypertension must have become manifest to a degree of 10 percent or more within one year from the date of termination of her period of service.  In this case, there is no evidence that hypertension manifested itself to a compensable degree within one year of her 1990 separation from service.  Indeed, the first clinical evidence of record of hypertension was in a May 2002 VA examination report, more than 10 years after her separation from service.  

With respect to a grant of service connection on a direct incurrence basis, the Veteran's service treatment records show several elevated blood pressure readings.  However, there is no evidence that she was ever, in fact, diagnosed with hypertension.  Moreover, hypertension was not noted on her January 1990 retirement examination.  Indeed, such examination report shows that she denied a history of high or low blood pressure and indicated that she was in excellent health and did not take any medication.  Additionally, upon clinical evaluation, the examiner reported that the Veteran's heart and vascular system were normal.  

The Board observes that the Veteran has reported that hypertension was first diagnosed during service in approximately 1988 and that she was prescribed anti-hypertensive medication for one year.  She also indicated that following weight loss, her blood pressures were normalized and she discontinued the medication.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's statements in this regard are not credible.  As noted above, her service treatment records document several elevated blood pressure readings; however, there is no evidence that hypertension was ever diagnosed in service or that she was prescribed anti-hypertensive medication for such elevated blood pressure readings in 1988 or at any other time during service.  Further, as noted above, the Veteran expressly denied a history of high blood pressure on her 1990 retirement examination and specifically indicated that she was in good health.  Additionally, the Board finds the Veteran's statements and history made in the context of contemporaneous treatment (such as those made during service) are more credible than those provided for compensation purposes years later.  Furthermore, the Veteran's reported history of hypertension since service is not credible in light of the complete absence of complaints or treatment for hypertension for more than 10 years after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

Moreover, with respect to the etiology of the Veteran's hypertension, a July 2010 VA examination report shows that the examiner, who considered the Veteran's in-service blood pressure readings, opined that it was "less likely than not" that the Veteran's hypertension had its onset in service.  In reaching this conclusion, the examiner noted,

The rationale for this opinion is a complete review of the available serve treatment records showing normal blood pressures from 1979 until the retirement examination in 1990, except for a single blood pressure reading that was mildly elevated to 138/70 in 1983 during an emergency room visit.  At the time of retirement examination (1990), the [V]eteran also reported on her paperwork that she was on no medications and had marked "no" on the question related to "high or low blood pressure."

The Board finds that the July 2010 examiner's opinion, which was made after an evaluation of the Veteran, a review of her claims file, and consideration of the Veteran's statements regarding in-service hypertension, to be highly probative and competent evidence with respect to the question of whether the Veteran's current hypertension had its onset in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The Board further notes that there is no other competent clinical opinion of record to the contrary. 

The Board has also considered the statements of the Veteran connecting her hypertension to service.  She is competent to provide testimony concerning factual matters of which she has firsthand knowledge (i.e., having elevated blood pressure readings).  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

That having been noted, however, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinions as to the etiology of a disability.  38 C.F.R. § 3.159(a)(1) (2011).  Moreover, the Veteran's opinion is very substantially outweighed by that of the July 2010 VA examiner, who does have medical training and expertise and reviewed the claims file in its entirety.  Significantly, the VA examiner's opinion is much more consistent with the record as a whole, which shows no hypertension at retirement from service.  The Board would point out that VA decision makers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Overall, it is the determination of the Board that service connection is not warranted for hypertension, and this claim must be denied.  In reaching this determination, the Board has considered the benefit-of-the-doubt doctrine, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


